Citation Nr: 0825735	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling for traumatic arthritis and 
10 percent disabling for lateral instability.

2.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1948 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

In a January 2004 rating decision, the RO denied the 
veteran's claim of entitlement to TDUI.  The veteran 
disagreed with that decision and perfected his appeal by 
filing a timely VA Form 9 in July 2004.  

In a June 2004 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for traumatic 
arthritis of the left knee.  A 10 percent disability rating 
was awarded effective August 12, 2003.  The veteran disagreed 
with that decision and perfected his appeal by filing a 
timely VA Form 9 in October 2004.  

In November 2005, the Board remanded this case in order to 
accomplish additional procedural development.  In July 2007, 
the Board again remanded this case to address due process 
concerns.

Separate service connection for lateral instability of the 
left knee was granted by the VA Appeals Management Center 
(AMC) in a rating decision dated in April 2008.  A 10 percent 
disability rating was awarded effective February 19, 2008.  

Representation

The veteran was previously represented by an attorney at law, 
who submitted a Termination of Power of Attorney in March 
2005, indicating that he no longer represented the veteran.  
A letter dated April 2007 was sent to the veteran inquiring 
as to whether he intended to seek new representation or 
represent himself.  That letter provided thirty (30) days for 
his response.  The record indicates that the veteran did not 
respond.  As was indicated in the April 2007 letter, the 
Board accordingly presumes that the veteran intends to 
continue to represent himself.



Other matter

In its November 2005 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for a 
service-connected left ankle disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a decision dated October 4, 2006, the Court affirmed the 
Board's decision.  That matter has therefore been resolved 
and it will be discussed no further herein. 


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
manifested by x-ray evidence of arthritis, pain, some 
limitation of motion and slight lateral instability.

2.  The evidence does not show that the veteran's left knee 
disability is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
alone render him unable to secure or follow a substantially 
gainful occupation, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for disability ratings in excess of 10 
percent for traumatic arthritis of the left knee and 10 
percent for lateral instability of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

2.  The criteria for referral for an increased disability 
rating for the veteran's left knee disability on an 
extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2007).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disability.  He 
essentially contends that his left knee disability has gotten 
worse.  He also seeks entitlement to TDIU.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

Stegall concerns

In July 2007, the Board remanded the case and ordered VBA to 
readjudicate the veteran's claim for an increased rating of 
his service-connected traumatic arthritis of the left knee, 
taking into consideration any additional evidence that had 
been added to the record.  Further, if appropriate, the 
veteran's claim of TDIU was also to be readjudicated.  

Both claims were readjudicated in a SSOC dated April 2008.  
As was noted above, separate service connection was awarded 
for arthritis and instability of the left knee.   

Accordingly, the record demonstrates that the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the veteran received a VCAA notice 
letter, dated December 2005.  The letter informed the veteran 
of what was required with respect to his claim of entitlement 
to an increased rating for service-connected traumatic 
arthritis of the left knee, specifically, "the evidence must 
show that your service-connected condition has gotten 
worse."

Additionally, the Board observes that the veteran was 
informed of the evidentiary requirements for TDIU in letters 
dated October 2003 and December 2005, including what the 
evidence must show in order to support a TDIU claim.

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the December 2005 VCAA letter.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.

The December 2005 letter emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original.]

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 
38 C.F.R. § 3.159(b), in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Moreover, in the December 2005 VCAA letters, the veteran was 
informed that VA would provide a medical examination, or 
obtain a medical opinion, if VA determined it was necessary 
to make a decision on his claims.  [VA examinations were 
conducted in August 2003 and February 2008].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2007.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess decision.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in an April 2008 rating decision 
and an April 2008 SSOC, following the issuance of the March 
2007 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes service treatment records, statements of the 
veteran, and VA treatment records.  Additionally, as 
indicated above, the veteran was afforded VA examinations in 
August 2003 and February 2008.

The Board also observes that all due process concerns have 
been satisfied.  See 
38 C.F.R. § 3.103 (2007).  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has declined the option of a personal hearing.

Accordingly, the Board will proceed to its decision.

1.  Entitlement to an increased disability rating for the 
service-connected left knee disability.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2007).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Specific schedular criteria - knee disabilities

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

(i.) Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007).

Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in size, degree, or amount"; "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, & 1071.

(ii.) Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint. See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
evaluated as 10 percent disabling for traumatic arthritis 
[under Diagnostic Code 5003] and as 10 percent disabling for 
lateral instability [under Diagnostic Code 5257].

The veteran generally contends that his left knee disability 
is worse than is contemplated by the currently assigned 
disability ratings.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  For the 
reasons stated below, the Board finds that no other 
diagnostic codes are more appropriate.

By the veteran's own account the principal manifestation of 
his left knee disability is limited range of motion, 
instability, and pain, with increasing pain that corresponds 
to increased use.  Moreover, x-ray evidence of record 
substantiates a diagnosis of traumatic arthritis of the 
veteran's left knee.

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 
23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997); see also Esteban, supra.  Accordingly, based on 
the medical evidence demonstrating both instability and 
arthritis of the left knee, the Board agrees with the RO that 
separate ratings for the left knee under Diagnostic Codes 
5257 and 5003 are appropriate.  Further, the veteran has not 
indicated that a different method of rating should be 
employed or that alternative diagnostic codes are more 
appropriate.  



Schedular rating

(i).  Diagnostic Code 5257 [knee instability]

Under Diagnostic Code 5257, a 10 percent disability is 
warranted when instability is slight and a 20 percent 
disability is warranted when instability of the knee is 
moderate.  As noted above, the word "slight" is defined as 
"small in size, degree, or amount; "moderate" is defined 
as "of average or medium quantity, quality, or extent;" and 
"severe" is defined as "extremely intense."

The Board observes that the veteran reported to the February 
2008 VA examiner that his knee had given way and he had 
fallen multiple times.  After examination, the examiner 
indicated that there was evidence of varus and valgus laxity 
of the left knee.  However, it is clear from the examination 
report that the examiner viewed arthritis, which will be 
discussed below, as a more significant problem.  The examiner 
specifically stated that there were no episodes of recurrent 
subluxation. 

Although it is undisputed that there is instability, the 
objective evidence of record does not suggest that it is more 
than slight.  A September 1994 VA examination did not mention 
laxity, nor did the report of an August 2003 examination.  
The February 2008 VA examination report specifically 
indicated that the veteran did not use braces.  Moreover, 
thee is no indication in the medical records of the veteran 
having fallen due to knee instability. 

Based on the objective medical evidence, the Board finds that 
the veteran's left knee instability is properly described as 
"slight" under the criteria of Diagnostic Code 5257.   To 
the extent that the veteran may contend otherwise, his self 
reports are outweighed by the recent medical evidence, which 
indicates that there is little evidence of significant 
instability or subluxation.  

In short, a disability rating in excess of 10 percent is not 
warranted for the veteran's service-connected left knee 
disability based on lateral instability.  

(ii).  Diagnostic Code 5003 [arthritis]

The veteran is currently assigned a 10 percent disability 
rating for traumatic arthritis of the left knee.  As was 
explained above, under Diagnostic Code 5003 arthritis is 
rated based upon limitation of motion of the knee, with a 10 
percent rating to be assigned if there is x-ray evidence of 
arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.

As indicated above, the veteran has been afforded two VA 
examinations to determine the extent of his left knee 
disability.  Range of motion studies conducted during the 
veteran's VA examinations resulted in the following findings:


Degrees
Degrees

August 
2003
February 
2008
Extension
Zero
5 
Flexion
100
90

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees extension. 

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 90 degrees recorded in 
connection with the most recent VA examination and the 100 
degrees recorded in August 2003.    There is no evidence 
which indicates a greater limitation of extension exists.  
Accordingly, an increased disability rating cannot be 
assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As 
illustrated above, in February 2008 the veteran's left knee 
extension was limited to 5 degrees.  An increased disability 
evaluation can therefore not be assigned under Diagnostic 
Code 5261.  

For the reasons set out above, under Diagnostic Codes 5260 
and 5261, respectively, the limitation of left knee movement 
exhibited by the veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code.

Where x-ray evidence of arthritis is presented, but the loss 
of range of motion is noncompensable, a 10 percent disability 
rating will be assigned.  So it is in this case.  
Accordingly, an increased disability rating is not warranted.

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007).

The veteran has complained of knee pain with limited 
mobility, fatigability and lack of endurance.  See VA 
examination, February 2008.  However, the competent medical 
evidence of record does not indicate that the veteran's 
currently demonstrated symptomatology warrants the assignment 
of an additional disability.  

The February 2008 VA examiner indicated that the veteran 
experienced pain during flexion beginning around 70 degrees, 
which exceeds the 60 degree limitation congruent with the 
assignment of a noncompensable rating contemplated by 
Diagnostic Code 5660.  Thus, the pain does not appear to be 
productive of a compensable degree of limited knee motion.  

After noting the veteran's complaints, the February 2008 VA 
examiner specifically noted, "[r]epetitive motion did cause 
an increase in pain and pain had the major impact rather than 
weakness, fatigue, or lack of endurance, reducing both 
flexion and extension by about 6 degrees or more."  
Consistently, the August 2003 VA examiner reported, "[o]n 
the left, range of motion (ROM) is additionally limited by 
pain . . ..  ROM on left is not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination."  

Thus, the only DeLuca factor present is a small additional 
limitation of knee motion, which is not sufficient to award 
disability at a higher level.  The Board therefore finds that 
additional disability, over and above the 10 percent rating 
now assigned, is not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate ratings have already been assigned for the veteran's 
service-connected left knee disability under Diagnostic Codes 
5257 and 5003.  

A veteran may receive separate ratings for limitations in 
both flexion and extension under Diagnostic Codes 5260 and 
5261, if such are warranted based upon the limitation of 
motion involved.  See VAOPGCPREC 9-2004.  In this case, as 
has been discussed above there is no evidence that either 
flexion or extension are compensably disabling.  Thus, 
separate ratings are not warranted.

Fenderson consideration 

The veteran's 10 percent disability rating for traumatic 
arthritis of the left knee was assigned effective August 12, 
2003, the date of the arthritis diagnosis.  The veteran's 
service-connected lateral instability of the left knee was 
also evaluated as 10 percent disabling as of the date of 
diagnosis, February 19, 2008.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
symptomatology warranting disability ratings other than those 
currently assigned.  The August 2003 and February 2008 VA 
examination reports indicate that the left knee disability 
has remained relatively stable.  There have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration, based on 
increased instability, ranges of motion more limited than 
those identified above, or any other factor.

Extraschedular consideration 

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The veteran's contentions have 
been limited to those discussed above, i.e., that his 
disability is more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
[while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant].  Moreover, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
required frequent hospitalizations for his service-connected 
left knee disability.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's left knee disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2007).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

Service connection is currently in effect for fracture 
residuals of the left ankle with degenerative arthritis, 
evaluated as 20 percent disabling; traumatic arthritis of the 
left knee, evaluated as 10 percent disabling; and lateral 
instability of the left knee, evaluated as 10 percent 
disabling.  The combined disability rating is 40 percent.  
The veteran thus fails to meet the schedular criteria for 
entitlement to TDIU.  
See 38 C.F.R. § 4.16(a) (2007) [if there are two or more 
service-connected disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more].

Accordingly, the claim must be considered on an 
extraschedular basis.

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  

For the veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

The evidence of record does not show that the veteran's 
service-connected disabilities are so exceptional or unusual 
that they cause the veteran to be unemployable.  Although the 
veteran does not work, there is no indication that 
unemployment is due to any special factors surrounding his 
service-connected disabilities.

Notably, a September 1994 VA examination report indicated 
that prior to his retirement in 1986, the veteran had worked 
as an electrician for forty years.  Consistently, the 
February 2008 VA examiner indicated that the seventy-eight-
year-old veteran "is not actually looking for any job 
because he is retired and is enjoying his retirement."  The 
February 2008 examiner further noted, "the veteran does have 
history of coronary artery disease and diabetes mellitus and 
is restricted in how much he can walk...sitting is not a 
problem..."

Accordingly, the objective medical evidence of record does 
not indicate that the veteran's service connected 
disabilities, alone, compromise the veteran such that he is 
unable to follow substantially gainful employment.  These 
disabilities are confined to his left lower extremity, and 
although they hamper his mobility somewhat they do not 
generally interfere with his employability.  

Although the Board has taken the veteran's statements 
concerning the impact of the service-connected disabilities 
into consideration, it finds that the veteran's self-
assessment is outweighed by the objective medical evidence of 
record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Therefore, while not discounting the effect that the service-
connected disabilities have on the veteran's employability, 
the Board finds that such are adequately compensated at the 
currently assigned levels.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

For the reasons and bases stated above, the Board concludes 
that the veteran's claim for TDIU does not warrant referral 
for extraschedular consideration.  The veteran's claim of 
entitlement to TDIU is accordingly denied.


ORDER


Entitlement to increased disability rating for left knee 
disability is denied.

Entitlement to TDIU is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


